Citation Nr: 0000400	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-17 179	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to VA disability compensation for loss of vision 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & West Supp. 1998).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948, and from August 1950 to May 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the VA Regional 
Office (RO) in Indianapolis, Indiana. 

The appeal was docketed at the Board in 1998.

FINDING OF FACT

The claim for VA disability compensation for loss of vision 
pursuant to 38 U.S.C.A. § 1151 is not plausible.

CONCLUSION OF LAW

The claim for VA disability compensation for loss of vision 
pursuant to 38 U.S.C.A. § 1151 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for VA disability compensation for loss of 
vision pursuant to 38 U.S.C.A. § 1151 is whether he has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for VA disability 
compensation for loss of vision pursuant to 38 U.S.C.A. 
§ 1151 is well grounded.

Under the law, in the context of this issue on appeal, where 
it is ascertained "that there is additional disability 
resulting from VA treatment", compensation will be payable 
for such additional disability.  38 U.S.C.A. § 1151.  In 
addition, to any extent that an allegation of negligence or 
fault on the part of VA may inhere in any aspect of the 
veteran's related below-cited contentions, the Board is 
cognizant that the provisions of 38 U.S.C.A. § 1151 have been 
interpreted as containing no negligence or fault requirement, 
see generally Gardner v. Brown, 115 S.Ct. 552 (1994), and the 
analysis advanced by the Board hereinbelow specifically 
contemplates such interpretation.

Regarding the veteran's claim for VA disability compensation 
for loss of vision pursuant to the provisions of 38 U.S.C.A. 
§ 1151, he asserts that he was seen for VA outpatient 
treatment on January 9 and 15, 1992, in response to eye 
problems.  On the occasion of the latter presentation, he 
asserts that he was told that nothing could be done for him 
and that he should obtain eye glasses.  He indicates that he 
thereafter, in apparently October 1992, was seen by a non-VA 
physician who told him that laser surgery might be advisable, 
though the veteran declined to undergo the same owing to his 
strained financial circumstances.  He further states that he 
subsequently underwent laser surgery at a VA facility in July 
1993, after being told that he should have undergone such 
surgery "a long time ago".  Based on such advisement given 
him in July 1993, he avers that VA must therefore be deemed 
to have been culpable in January 1992 in not at that time 
advising him to undergo laser surgery.  

The record reflects that when he was seen for VA outpatient 
treatment on January 9, 1992, the veteran related that a 
Canadian physician had recently told him that he needed 
"laser treatment" in response to a retinal 'bubble' involving 
his right eye.  The assessment, following examination, was 
macular degeneration involving the right eye.  When the 
veteran again presented six days later, on January 15, 1992, 
corrected visual acuity was 20/200 and 20/20-1, respectively, 
in the right and left eyes.  The diagnosis implicated age-
related macular degeneration involving the right eye; no 
treatment was recommended.

In October 1992, the veteran presented to a non-VA physician, 
to whom he related that he had a "macula[r]" problem 
involving his right eye.  The diagnoses following examination 
included bilateral presbyopia and questionable ("?") "central 
serous retinopathy" on the right.  The related clinical 
report reflects that the possibility of doing "laser" surgery 
was entertained; the report further reflects that "however, 
[the veteran] has [insurance problems]".  The following year, 
when he presented for VA outpatient treatment in July 1993, 
the veteran's candidacy for laser surgery in response to 
serous retinopathy was evaluated; laser surgery was shortly 
thereafter performed by VA. 

With respect to the veteran's claim for VA disability 
compensation for loss of vision pursuant to the provisions of 
38 U.S.C.A. § 1151, the Board has taken great pains to set 
forth his related contentions as precisely as possible.  
Those contentions are, presumably, to the effect that he 
sustained 'additional disability' for which VA is responsible 
owing to the latter's failure to recommend and perform laser 
surgery in response to retinal pathology in conjunction with 
his two presentations in January 1992.  However, such 
assertion is problematic, in the precise legal context of 
this appeal, for a number of reasons.  First of all, even 
when the veteran presented for treatment under non-VA 
auspices some ten months later, in October 1992, a definitive 
diagnosis of retinopathy still did not obtain, the same being 
merely a questionable (i.e., '?') assessment.  In any event, 
the veteran himself at that time declined to proceed further 
toward a possible surgical resolution of the retinopathy (if 
in fact he then affirmatively had the same), owing to his 
financial circumstances.  Even ignoring the latter 
observation, however, the Board must emphasize the salient 
considerations that, not only does there appear to be no 
evidence documenting that VA in July 1993 advised the veteran 
that VA had been culpable in January 1992 in not at that time 
recommending that laser surgery be accomplished, there is, in 
addition, no evidence which demonstrates or even infers that 
any pertinent 'additional disability' was occasioned due to 
the treatment rendered (or, indeed, not rendered) by VA in 
January 1992.  In the absence of evidence reflecting such 
pertinent 'additional disability', a plausible claim for VA 
disability compensation for loss of vision pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not presented.  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's claim for VA disability compensation for 
loss of vision pursuant to the provisions of 38 U.S.C.A. 
§ 1151 on a ground different from that of the RO, the veteran 
has not been prejudiced by the Board's decision.  This is 
because, in assuming that such claim was well grounded, the 
RO accorded the veteran greater consideration than this claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether this claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for VA 
disability compensation for loss of vision pursuant to the 
provisions of 38 U.S.C.A. § 1151, the Board is of the opinion 
that its discussion above bearing on such issue is sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for such corresponding benefit.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for VA disability compensation for loss of vision 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

